PECK, C. J.
— Before any confession can be received in evidence in a criminal case, it must be shown that it was voluntary. 1 Greenlf. Ev. § 219. A confession obtained from an accused person, in the custody of his accusers, “ by the flattery of hope, or the torture of fear,” is not, in contemplation of law, voluntary, and should not be received as evidence of guilt, and no credit ought to be given to it. The books are full of examples and instances, showing us in what cases confessions have been held to be inadmissible, as not voluntarily made. Thus, where the constable who arrested the prisoner said to him, “ It is of no use for you to deny it, for there are the man and boy who will swear they saw you do it.” So, where the prosecutor said to the prisoner, “ Unless you give me a more satisfactory account, I will take you before a magistrate.” So, also, where a girl, thirteen years old, was charged with administering poison to her mistress, with intent to murder, and the surgeon in attendance had told her, “ It would be- better for her to speak the truth,” it was held that her confession thereupon made, was inadmissible. So, again, where the prisoner’s superior in the post-office said to the prisoner’s wife, while her husband was in custody for opening and detaining a letter, “ Do not be frightened; I hope nothing will happen to your husband beyond the loss of his situation,” the prisoner’s subsequent confession was rejected, it appearing that the wife might have communicated this to the prisoner. These, are some of the cases given, in which confessions were rejected on the ground that they were not voluntarily made. 1 Greenl. Ev. § 220, and notes.
Now, comparing the circumstances under which the prison*13er’s confessions were made with the cases cited, it seems to me his confessions must be rejected as involuntary. He must be supposed to have been alarmed by what was said to him, and thereby induced to believe the parties into whose hands he had fallen could and would, by some means, effect his conviction, and that the best thing he could do was to make a confession. This, I think, is clearly to be inferred from what was said to him by the prosecutor and the witness Stokes. After the prisoner’s box had been examined, and cigars and tobacco found, which the prosecutor identified, and claimed as belonging to him, the witness Stokes said to prisoner, “ Tom, this is mighty bad ; they have got the ‘ dead wood ’ on you, and you will be convicted; ” and, at the same time, said something to him about “ owning up.” This witness, with whom the prisoner had been living for about two years, also said to prisoner he could have nothing to do with oné who had acted so badly, and if he, prisoner, had anything to say as to his assisting him in the difficulty, to do so. The prosecutor, who claimed the articles, the cigars and tobacco found in the prisoner’s box, said to him at the same time, “You are very young to be in such a difficulty as this; there must have- been some one with you who was older, and I, if in your place, would tell who it was ; it is not right for you to suffer the whole penalty, and let some one who is guiltier go free; that it might go lighter with him.” I have no hesitation in saying that confessions, obtained under such influences, ought not to be regarded as voluntary, and should be rejected. When it is considered that the prisoner is a negro boy, about eighteen years old, of ordinary intelligence, and necessarily ignorant, suddenly arrested and in custody, charged with a grave offence, and surrounded by the prosecutor and others, who had been active in procuring his apprehension, no one can understand the extent of the influence that may have been produced on his ignorant mind by what was said to him. Most probably, he was induced to believe that, by making a confession, in the language of the prosecutor, “ it would go lighter with him.” The objection to the admissibility of the prisoner’s confessions, obtained under the circumstances disclosed in the bill of exceptions, should have been sustained.
2. The objection made to the competency of the presiding judge was properly overruled. He was not interested in the cause, nor related to either of the parties. Revised Code, § 635. His relation to the prosecutor did not affect his competency. Judgment reversed and remanded.